PER CURIAM:
Luis Felipe Santiago Martínez fue admi-tido al ejercicio de la abogacía el 13 de mayo de 1980 y prestó juramento de notario el 30 de mayo de 1980.
El 6 de febrero de 1989 recibimos copia certificada de una sentencia de la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico, mediante la cual el licenciado Santiago Martínez fue declarado culpable por el delito de de-fraudar al Gobierno de Estados Unidos.
Considerada la naturaleza de dicha convicción, en virtud de la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735) y de nuestra facultad inherente de reglamentar la profe-sión de abogado, se decreta su separación inmediata del ejercicio de la abogacía y del notariado, y se ordena que su nombre sea borrado del Registro de Abogados autorizados para ejercer en esta jurisdicción. In re Dalmau Gómez, 122 D.P.R. 360 (1988); In re Malavé Ortiz, 119 D.P.R. 492 (1987); In re Zamot Pérez, 119 D.P.R. 58 (1987); In re Torres López, 119 D.P.R. 55 (1987); In re Boscio Monllor, 116 D.P.R. 692 *360(1985). Copia de la sentencia será notificada al Sr. Luis Felipe Santiago Martínez.

El Alguacil General de este Tribunal se incautará de los protocolos y registros de afidávit y los entregará al Director de la Oficina de Inspección de Notarías para que sean exa-minados y, oportunamente, nos informe el resultado de dicha gestión.


Se dictará la sentencia correspondiente.